Citation Nr: 9928069	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for residuals of a right 
knee injury.

Entitlement to service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1958 to January 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that determined the 
veteran had not submitted well-grounded claims for service 
connection for right knee and dental conditions.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current right knee condition, first 
shown long after service, to an incident of service, 
including an acute right knee condition treated in service.

2.  The veteran has not submitted competent (dental) evidence 
showing that he sustained dental trauma in service or linking 
his current dental problems to trauma in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for dental trauma for 
the purpose of obtaining VA outpatient dental treatment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Right Knee Injury

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

A review of the evidence in the veteran's claims folder shows 
that service-connection has not been established for any 
disability.  Service medical records show that he sustained a 
right knee injury while playing football in September 1959.  
X-rays of the right knee at that time were negative.  He was 
given profiles in 1959 and 1960 that showed he should not 
engaged in various activities involving the right knee 
because of a strain of the medial collateral ligament.  On a 
report of medical history completed by the veteran at the 
time of his medical examination for separation from service 
in December 1961, he gave a history of cramps in legs.  It 
was noted that he had torn a cartilage of the right knee in 
1959, that he was treated for this condition, and that he had 
no residuals of this condition.  A right knee disorder was 
not found at the December 1961 separation examination.

The post-service medical records do not demonstrate the 
presence of a right knee condition until the 1990's.  A 
report from Stuart A. Gardner, M.D., dated in June 1996, 
notes that the veteran was seen in 1991 with an injury to the 
right knee at that time and that X-rays revealed a fracture 
along the medial border of the medial tibial plateau.  It was 
also noted that the veteran had mild degenerative arthritis 
of the right knee.  The post service medical records do not 
link the veteran's current right knee condition to an 
incident of service, including the acute right knee condition 
treated in service.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence linking the claimed condition to an incident of 
service.  Caluza, 7 Vet. App. 498.

The veteran's statements are to the effect that his current 
right knee condition is due to an injury in service, but this 
lay evidence is not sufficient to support a claim for service 
connection based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current right knee condition, first 
shown long after service, to an incident of service, 
including the acute right knee condition treated in service.  
Hence, the claim is not plausible, and it is denied as not 
well grounded.


II.  Service Connection for Dental Trauma for the Purpose of 
Obtaining VA Outpatient Dental Treatment

The evidence indicates that the veteran is requesting service 
connection for a dental condition due to trauma for the 
purpose of obtaining a dental plate from VA.  Legal authority 
provides for various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition (Class I 
eligibility); veterans having a noncompensable service-
connected dental condition provided that they apply for 
treatment within a certain time after service (Class II-
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from combat wound 
or other service trauma (Class II(a)-eligibility); those who 
were prisoners of war (Classes II(b) and (c)); those whose 
dental condition is aggravating an associated service-
connected disability (Class III or adjunct eligibility); 
those whose service-connected disabilities are rated as 
100 percent disabling (Class IV-eligibility); those who are 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 (Class V-eligibility); and those who have a dental 
condition that is complicating authorized treatment for a 
medical condition (Class VI-eligibility).  38 U.S.C.A. 
§ 1712(a)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 17.161 
(1998).

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (noted above); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(noted above).  The significance of finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides perpetual dental treatment for dental conditions due 
to service trauma, whereas, other dental conditions related 
to service are typically subject to the limitations of one-
time treatment and timely application after service.  
38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

As noted in Section I of this decision, a claim for service 
connection for a disability must be well grounded.  While the 
service dental records shows that the veteran received dental 
treatment, these records and the service medical records do 
not show that he sustained dental trauma.

A May 1972 RO dental rating decision granted service 
connection for teeth numbers 15, 18, 28, and 29.  It was also 
determined that the veteran had not sustained dental trauma 
in service.

The post-service dental and medical records do not show the 
presence of a dental condition until the 1990's.  A report 
from Dr. F. B. Glackin dated in May 1996, notes that the 
veteran was last seen in November 1993 for a denture repair.  
The post-service dental and medical records do not link the 
veteran's current dental problems to trauma in service.  A 
claim for service connection of a disability is not well 
grounded where there is no medical evidence linking the 
claimed condition to an incident of service.  Caluza, 7 Vet. 
App. 498.

While the veteran's statements are to the effect that he has 
a dental condition due to injury in service, this lay 
evidence is not sufficient to support a claim for service 
connection for a dental condition based on trauma in service.  
Espiritu, 2 Vet. App. 492.

In this case, there is no competent (dental) evidence showing 
the presence of dental trauma in service or linking the 
veteran's current dental problems to trauma in service, and 
the claim for service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is not 
plausible.  Therefore, the claim is denied as not well 
grounded.



ORDER

The claim for service connection for residuals of a right 
knee injury is denied as not well grounded.

The claim for service connection for dental trauma for the 
purpose of obtaining VA outpatient dental treatment is denied 
as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

